HEDRICK, Judge.
G.S. 20-25 in pertinent part provides:
“Any person denied a license or whose license has been cancelled, suspended or revoked by the Department, except where such cancellation is mandatory under the provisions of this article, shall have a right to file a petition within thirty (30) days thereafter for a hearing in the matter in the superior court of the county wherein such person shall reside . . . and such court or judge is hereby vested with jurisdiction and it shall be its or his duty to set the matter for hearing upon thirty (30) days’ written notice to the Department, and thereupon to take testimony and examine into the facts of the case, and to determine whether the petitioner is entitled to a license or is subject to suspension, cancellation or revocation of license under the provisions of this article.” (Emphasis added.)
 There is no right to appeal to the superior court from a mandatory revocation of one’s operator’s license. In re Austin, 5 N.C. App. 575, 169 S.E. 2d 20 (1969). Upon receiving notice of the bond forfeiture, which is equivalent to a conviction of driving while under the influence of an intoxicant, G.S. 20-24 (c), the Department of Motor Vehicles merely followed the mandate of the statute by permanently revoking plaintiff’s driver’s license for a third offense of driving while under the influence, G.S. 20-17 (2) and G.S. 20-19 (e); and because the departmental action was mandatory, the superior court was without authority to revoke or make any order with reference thereto.
The judgment appealed from is
Reversed.
Judges Campbell and Baley concur.